                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  PROGRESSIVE SPECIALTY
  INSURANCE COMPANY, an Ohio                      Case No. 3:17-cv-00405-BLW
  corporation, and COASTAL SELECT
  INSURANCE COMPANY, a California                 ORDER
  corporation, a/s/o of Thomas Schmitt,

         Plaintiffs,

         v.

  TIFFIN MOTOR HOMES, INC., an
  Alabama Corporation, CUMMINS INC.,
  an Indiana Corporation, and DAIMLER
  TRUCKS NORTH AMERICA LLC, a
  Delaware Corporation,

         Defendants.



                                    INTRODUCTION

       Pending before the Court is Defendant Tiffin Motor Homes Inc.’s Motion to

Compel Discovery Responses from Defendant Daimler Trucks North America, LLC

(Dkt. 56). Having reviewed the parties’ briefing, as well as the record in this case, the

Court has determined that oral argument is unnecessary. Accordingly, the Court enters

the following Order.

                                     BACKGROUND

       On September 28, 2017 Plaintiffs Progressive Special Insurance Company and

Coastal Select Insurance Company filed a complaint for damages arising out of an RV


ORDER - 1
fire. Dkt. 1. On February 8, 2018, Plaintiffs served their first set of requests for

production (“RFPs”) on Daimler. See Dkts. 56, 57. On March 14, 2018 Daimler objected

to Plaintiffs’ RFPs, including to RFPs 5 and 17, on the grounds of overbreadth and

irrelevance. Id. Nevertheless, Daimler produced documents responsive to these requests

on March 19, 2018, and again on May 10, 2018. Id. Discovery closed in this case on

September 7, 2018, and the dispositive motion deadline passed on October 22, 2018. See

Dkt. 45.

       On November 28, 2018, Defendant Tiffin sent its first meet-and-confer letter to

Defendant Daimler regarding Daimler’s responses to Plaintiffs’ RPFs, specifically RFP

Nos. 5 and 17. See Dkt. 56. On January 18, 2019, the parties engaged in a mediation with

the Court to try to resolve their discovery dispute. See Dkt. 52. The parties could not

reach an agreement, and Defendant Tiffin filed a Motion to Compel Discovery Responses

from Defendant Daimler Trucks North America on February 6, 2019. Dkt. 56.

                                         ANALYSIS

       1. Tiffin Lacks Standing to Enforce Plaintiffs’ Requests for Production

       Motions to compel responses to requests for production are governed by Rule 37

of the Federal Rules of Civil Procedure. As a threshold matter, the party pursuing a

motion to compel must have standing to bring the motion. Payne v. Exxon Corp., 121 F.

3d 503, 510 (9th Cir. 1997) (“Only ‘the discovering party’... may bring a motion to

compel.”); see also Loop AI Labs v. Gatti, No. 15-cv-00798-HSG (DMR), 2016 WL

4474584 at *8 (N.D. Cal. Aug. 25, 2016) (“under Rule 37(a) ... a party lacks standing to

move to compel answers to a different party's discovery requests”).

ORDER - 2
       The parties do not dispute that Plaintiffs, not Defendant Tiffin, propounded the

requests for production at issue in this motion to compel. See Dkts. 56, 57. Both the Ninth

Circuit and the plain language of Rule 37 make clear that only the “party seeking

discovery” has standing to move to compel compliance with a discovery request. Fed. R.

Civ. Pro. 37(a)(3)(B); Payne 121 F. 3d at 510. Defendant Tiffin nevertheless seeks to

compel co-Defendant Daimler to respond to Plaintiffs’ RFPs under Rule 37(a)(3)(B). See

Dkt. 56. Rule 37 and the Ninth Circuit make clear that Tiffin lacks standing to do so.

Furthermore, Tiffin has failed to point to any federal court that has compelled discovery

on behalf of a party that did not issue the discovery request. See generally Dkt. 56.

Accordingly, the Court will deny Defendant Tiffin’s motion to compel because it lacks

standing to enforce another party’s discovery requests.

       2. Tiffin’s Motion is Untimely

       Tiffin’s motion to compel is also untimely. Other district courts within the Ninth

Circuit have regularly denied motions to compel when those motions were filed after the

close of discovery. See, e.g. Pac. Marine Ctr., Inc. v. Philadelphia Indem. Ins. Co., No.

1:13-cv-00992-DAD-SKO, 2016 WL 110291, at *4 (E.D. Cal. Jan. 11, 2016) (denying

motion to compel filed three months after the close of discovery and after motions for

summary judgment had been filed); Skinner v. Ryan, No. CV-09-2152-PHX-SMM

(LOA), 2010 WL 4602935 (D. Ariz. Nov. 5, 2010) (motion to compel filed over three

months after the deadline for bringing discovery disputes to the court's attention denied as

untimely); Christmas v. MERS, No. 2:09-cv-01389-RLH-GWF, 2010 WL 2695662 (D.



ORDER - 3
Nev. July 2, 2010) (denying motion to compel filed after deadline for discovery and

dispositive motions as untimely).

       In Days Inn Worldwide, Inc. v. Sonia Investments, 237 F.R.D. 395, 397 (N.D. Tex.

2006), the court engaged in a comprehensive analysis of cases throughout the federal

judiciary, and ultimately identified eight factors that district and appellate courts have

considered in analyzing the timeliness of a motion to compel: (1) the length of time since

expiration of the deadline; (2) the length of time the moving party has known about the

discovery; (3) whether the discovery deadline has been previously extended; (4) the

explanation for the tardiness or delay; (5) whether dispositive motions have been

scheduled or filed; (6) the age of the case; (7) any prejudice to the party from whom the

discovery is sought; and (8) disruption of the court's schedule. Days Inn, 237 F.R.D. at

398.

       Looking to the Days Inn factors, the Court reaches the inescapable conclusion that

Tiffin's Motion is untimely. Tiffin filed its motion to compel almost five months after the

close of discovery; it knew or should have known about Daimler’s allegedly deficient

discovery back in May, 2018. It is also months past the dispositive motion deadline, this

case began almost a year and a half ago, and Tiffin has not argued convincingly that it is

unfairly prejudiced by the Court denying this motion to compel. Finally, compelling

discovery would disrupt the administration of this litigation, which the Court refuses to

do at this late stage of the game.

                                          ORDER

IT IS HEREBY ORDERED:

ORDER - 4
  1. Defendant Tiffin Motor Homes Inc.’s Motion to Compel Discovery Responses

     from Defendant Daimler Trucks North America, LLC (Dkt. 56) is DENIED.



                                          DATED: February 27, 2019


                                          _________________________
                                          B. Lynn Winmill
                                          U.S. District Court Judge




ORDER - 5
